Citation Nr: 0707776	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Pes cavus pre-existed the appellant's active duty 
service.  

2.  The preservice pes cavus did not increase in severity 
during service.


CONCLUSION OF LAW

Pes cavus was not incurred in or aggravated by the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306, 4.57 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
letters dated in November 2002 and February 2003, which was 
prior to the May 2003 rating decision on appeal.  Therefore, 
the express requirements set out by the Court in Pelegrini 
have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2002 and February 2003 letters, as 
well as the July 2004 statement of the case, the RO informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the November 2002 and February 2003 letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  See 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim of entitlement to service 
connection for pes cavus, the Board finds that the appellant 
is not prejudiced by a decision at this time since the claim 
is being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records.  The appellant was not afforded an 
examination during the appeal period since, as is discussed 
below, there is no indication that the pes cavus was 
aggravated by service.  McLendon v. Nicholson, 20 Vet. App. 
70 (2006); Duenas v. Principi, 18 Vet. App. 512, 518-519 
(2004).  Additionally, the appellant was provided with the 
opportunity to testify at a Board hearing which he declined.  
The Board finds that the evidence of record is sufficient to 
decide this claim.  Id.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In this regard, VA 
outpatient records show that the veteran is in receipt of 
disability benefits from the Social Security Administration.  
However, they also indicate that it is due to an unrelated 
back condition.  Specifically, they note that the veteran 
injured his back at work and stopped work altogether in 2000 
following back surgery (see January 2002 VA outpatient 
record).  Thus, as these records are not pertinent to the 
present appeal, they have not been obtained. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim of entitlement to service connection for pes cavus and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.

II.  Analysis

Facts

The veteran's service medical records include a May 1966 pre-
induction examination report noting that the veteran had 
second degree pes cavus.  No additional defects were 
discovered on physical inspection in September 1966.  An 
April 1968 record shows that he had pes cavus secondary to 
left foot longer than right foot.  He was given a referral 
for a podiatry evaluation and in May 1968 he was prescribed a 
custom made arch insert. 

At the veteran's separation examination in August 1968, he 
had a normal clinical evaluation of his lower extremities.  
An August 1968 Report of Medical History notes that he had 
foot trouble that had been "corrected".  

Postservice medical records dated in 2002 reflect orthopedic 
complaints primarily related to knee and back pain.  There is 
a January 2002 record reflecting that the veteran had one leg 
shorter than the other and leg pains.

In a December 2002 statement, the veteran said that the arch 
supports helped him, but he still had foot and leg pain.



Law and Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111 (West 2002).

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a). Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If 
the disorder becomes worse during service and then improves 
due to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service.  Verdon 
v. Brown, 8 Vet. App. 529 (1996).

In this case, the veteran's pre-induction examination report 
of May 1966 notes that he had second degree pes cavus.  
Therefore, as this condition was noted at service entry, it 
is considered a pre-existing disability.  Consequently, the 
veteran is not entitled to the presumption of soundness.  See 
38 U.S.C.A. § 1111.  

"Pes cavus is 'a foot deformity characterized by an 
abnormally high arch'."  Nix v. Brown, 4 Vet. App. 462, 464 
(1993).  "In the absence of trauma or other definite 
evidence of aggravation, service connection is not in order 
for pes cavus which is typically a congenital or juvenile 
disease."  38 C.F.R. §§ 3.303(c), 4.57 (2006).  However, 
service connection may be granted for any permanent increase 
in the severity of a congenital or developmental disorder due 
to service.  See VAOPGCPREC 82-90.  

In consideration of the above, the question for the Board to 
decide is whether the appellant's preservice pes cavus 
increased in severity during service.

As noted in the facts above, the veteran's service medical 
records show that he was seen on two occasions in service for 
his pes cavus, in April 1968 and March 1968, and was 
prescribed a custom made arch insert.  He was not seen again 
for this condition and findings at his separation examination 
in August 1968 revealed a normal clinical evaluation of his 
lower extremities and feet.  The August 1968 Report of 
Medical History, while noting that the veteran had foot 
trouble, also notes that it was "corrected".  

As far as postservice medical treatment, there is no evidence 
of continuing treatment for the veteran's pes cavus after 
service.  In this regard, aside from a few complaints of leg 
pain as noted on VA outpatient records in 2002, including a 
January 2002 outpatient record, the post service medical 
evidence is entirely devoid of complaints, treatment or 
diagnoses involving the feet.  

Based on the evidence outlined above, the Board cannot 
conclude that the veteran's pes cavus increased in severity 
in service.  Rather, the service medical records show that 
the foot disorder became symptomatic in April and May 1968, 
but improved after he was prescribed the custom made arch 
insert with no further medical attention.  Moreover, the lack 
of postservice treatment for pes cavus is evidence against 
the claim that the veteran's pes cavus increased in severity 
in service.  

In sum, the preponderance of the evidence shows that the 
veteran's preservice pes cavus did not permanently increase 
in severity during service and thus goes against the claim 
for service connection for pes cavus.  VAOPGCPREC 82-90.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for pes cavus is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

Service records in this case show that the veteran served a 
tour in Vietnam, but his military occupational specialty 
(truck driver) and awards are not indicative of combat.  
There are also medical records diagnosing the veteran as 
having PTSD.  Moreover, there is a June 2002 opinion from a 
VA clinical psychologist who opined that the veteran appeared 
to have PTSD symptoms related to his military experiences.   

Regarding stressors, a review of the record shows that the 
veteran submitted a completed PTSD Questionnaire in September 
2002.  He also made statements to VA medical personnel in 
2002 outlining his stressors.  The alleged stressors include 
serving in a combat zone, coming under enemy fire, seeing 
trucks get blown up, and seeing a lot of dead bodies during 
the Tet offensive.  In this regard, service personnel 
records, including DA Form 20, show that his campaign 
designations in Vietnam included the Vietnam Counteroffensive 
Phases II and III and Tet.    

The basis of the RO's denial of the claim of entitlement to 
service connection for PTSD is that the veteran's stressors 
have not been verified and he has not submitted sufficient 
evidence in which to attempt to verify them.  

While the Board agrees that the stressors are somewhat vague 
in nature, an attempt should be made to verify them with the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Unit Records Research (CURR)).  The AOJ should provide the 
JSRRC with a copy of the veteran's completed PTSD 
questionnaire in addition to copies of his personnel records 
on file, to include his DD Form 20 and DD Form 214. 

Thereafter, if any of the alleged stressors can be verified, 
the RO should schedule the veteran for a VA PTSD examination 
to determine whether there is a link between the verified 
stressor(s) and his current PTSD symptoms.  38 C.F.R. 
§ 3.304(f).

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, the Board finds 
that a remand is necessary to ensure that all due process 
requirements are met.  Accordingly, this case is hereby 
REMANDED for the following action:

1.  The AOJ should contact the JSRRC and 
request specific verification of the 
veteran's stressors.  The AOJ should 
provide the JSRRC with a copy of the 
veteran's completed PTSD questionnaire, 
in addition to copies of his personnel 
records on file, to include his DD Form 
20 and DD Form 214.

2.  If, and only if, the claimed 
stressor(s) is(are) verified, the RO 
should schedule the veteran for a VA PTSD 


examination.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that 
the claims file was reviewed.  The 
examiner should be expressly informed of 
the verified stressor(s).  The examiner 
should also be informed that only the 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event(s) has 
resulted in PTSD.  If a diagnosis of PTSD 
is made by the examiner, he or she should 
expressly indicate whether such PTSD is 
due to the verified stressful event(s) or 
to some other stressor(s).

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
veteran's claim for entitlement to 
service connection for PTSD can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


